DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 1/6/2022. Claims 1-20 are currently pending in the present application.

Terminal Disclaimer
The terminal disclaimer filed on 1/6/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant arguments filed on 1/6/2022 with respect to claims 1-20 have been fully considered but they are not persuasive. The Examiner respectfully traverses the Applicant’s arguments.
	
	Regarding to the Applicant’s Arguments:
With respect to the Applicant’s argument, asserted on pages 12 and 13 of the Remarks regarding to the rejection under the 35 U.S.C. § 112(b) that “The Specification provides a number of examples of how and why metric ranges can be established for context metric keys at paragraphs 13-15, 25-31, 38, 41, 49, 53, 54, and 58, and the standard of review under 35 U.S.C. § 112(b) accounts for the disclosure of the Specification. According to the Supreme Court, “a patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention.” Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 898-99, 134 S. Ct. 2120, 2123 (2014)(emphasis added)”. Accordingly, Applicant respectfully requests that the rejection of claims 1, 10, and 17 under 35 U.S.C. § 112(b) be withdrawn.
	In response to the Applicant’s argument, the Examiner respectfully disagrees with the Applicant since the claims recite “establish a metric range for the context metric key” but provide no guidance as base on what condition and how in order to establish “a metric range” which is indefinite. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the claims provide no standard for defining the scope of what condition and how to establish the “metric range”, an “objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite”. See MPEP 2173.05(b)(IV). Accordingly, the rejection of claims 1, 10, and 17 under 35 U.S.C. § 112(b) in the last office action is hereby maintained in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Claims 1, 10 and 17 recite “establish a metric range for the context metric key”, which renders the claims indefinite. The claims provide no guidance as base on what condition and how in order to establish “a metric range”. There appear to be missing essential elements. Clarification are respectfully required.

	Note, the dependent claims are also rejected because they do not remedy the deficiencies inherited by their parent claims.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substances of applicant's Remarks filed on October 5, 2021 (i.e., pages 12-16) with respect to the claim limitations point out and make clear the reason claims are patentable over the prior arts of record such as Gopalan et al. (US 2010/0027432 A1) and Raz et al. (US 2007/0005404 A1). Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14).

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        1/24/2022